The defendant petitions for a reargument upon the grounds (a) that the postnuptial agreement providing for the support of the plaintiff can be enforced only in an action on contract and so cannot be coerced by a proceeding in contempt; and (b) that in any event the payment of costs in the contempt proceeding cannot be coerced by imprisonment. *Page 80 
The court finds that the postnuptial agreement was made for the purpose of settling the property rights and the right of the plaintiff to alimony. No question is made but that this was its purpose. No claim is made that the settlement is unfair. Its provisions, including the provision for the payment of $35 per week to the wife, which on a certain contingency should be reduced to $25, the payments to terminate if the wife should remary, and in any event upon the death of the husband, were incorporated in the judgment. The $35 per week was clearly enough, though not so termed, support money, in substance alimony as that term has come to be used.
The question before us is not whether a postnuptial agreement prevents the court in a subsequent divorce action from interfering with the contract of the parties by increasing or reducing alimony, or otherwise interfering with the disposition of property made by the parties. The judgment, which is satisfactory to both parties, and from which no appeal is taken, does not disturb the arrangement which the parties made; but it incorporates the provision for the payment of $35 per week and the provisions relative to the disposition of property. The agreement to pay $35 per week has become a requirement of the judgment. Such requirements are enforced by contempt.
The cases cited by counsel on both sides do not reach the precise question as we see it. They bear upon the question whether a subsequent judgment can disturb the provisions of the postnuptial agreement. They do not bear upon the question whether a provision like the one for the payment of $35 per week to the wife, formally embodied in the judgment, can be enforced by contempt. We think it can be, not because the parties have agreed to it, but because the judgment requires the payment; and we think the situation not different than it would be had the provision for the payment of the $35 been put in the judgment with no postnuptial agreement involved.
The authorities upon the effect of a postnuptial agreement were considered by Judge Lees in Vanderburgh v. Vanderburgh,152 Minn. 189, 188 N.W. 276. Their general validity was upheld. *Page 81 
They need not be reviewed here, for the question is not upon the validity of such an agreement, but whether a provision, a part of the judgment, for the payment of support money can be enforced by contempt. This is all that is involved in the case, and all that should be held is that it can be. The opinion, so far as it holds that a postnuptial agreement cannot prevent the award of alimony, goes beyond the requirements of the case and should not be held controlling in future litigation;4 and the decision is rested upon the ground that the payment sought to be coerced is one for which provision is made in the judgment and so enforceable by contempt proceedings.
The majority of the court are of the opinion that Campbell v. Motion P. M. Operators, 151 Minn. 238, 186 N.W. 787, is controlling on the question of attorney's fees. We appreciate that the question is not whether attorney's fees duly allowed in a divorce action may be coerced by imprisonment; nor whether attorney's fees may be allowed in a contempt proceeding; but the precise question is whether the payment of attorney's fees allowed in a contempt proceeding to enforce a provision in the judgment of divorce for the payment of support money may be coerced by imprisonment. A majority of the court are of the opinion that the question is answered in the affirmative by the case cited.
With the explanations made a reargument is denied.
4 See syllabus, on page 75, and opinion on page 78 [Reporter]. *Page 82